Citation Nr: 1709039	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  08-08 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for testicular cancer and/or hydrocele, to include as due to herbicide exposure.  

2.  Entitlement to service connection for a chronic skin disorder, to include as due to herbicide exposure.  

3.  Entitlement to service connection for skin cancer, to include as due to herbicide exposure.  

4.  Entitlement to an increased initial disability rating for peripheral neuropathy (PN) of the right upper extremity (RUE), evaluated as 20 percent disabling prior to May 29, 2012, and 40 percent therefrom.  

5.  Entitlement to an increased initial disability rating for PN of the right lower extremity (RLE), evaluated as 10 percent disabling prior to May 29, 2012, and 40 percent therefrom.  

6.  Entitlement to an increased initial disability rating for PN of the left lower extremity (LLE), evaluated as 10 percent disabling prior to May 29, 2012, and 40 percent therefrom.  

7.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to July 1966, to include service in the Republic of Vietnam.  His exposure to herbicides, to include Agent Orange, is presumed.  

Initially, as to claim # 1, entitlement to service connection for testicular cancer and/or hydrocele, to include as due to herbicide exposure, this issue was perfected separately from all of the other claims on appeal, but all claims have now been merged for appellate review.  The claim of entitlement to service connection for testicular cancer and/or hydrocele comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In May 2015, in pertinent part, the Board denied service connection for testicular cancer, to include right hydrocele.  The Veteran appealed the Board's May 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2016, the Court granted a joint motion for partial remand (JMPR) that vacated and remanded the May 2015 Board decision to the extent that the Board denied service connection for connection for testicular cancer, to include right hydrocele.  That claim is now before the Board once again.  

As to claims #2 through #6 regarding entitlement to service connection for a chronic skin disorder and for skin cancer, to include as due to herbicide exposure, and for initial disability ratings for PN of the RUE, RLE, and LLE, these matters are before the Board on appeal from rating decisions issued in January 2007, June 2010, April 2013, and July 2014, also by the VA RO in St. Louis, Missouri.  

The claim of entitlement to service connection for a skin condition of the neck and legs, claimed as secondary to herbicide exposure, has been reclassified.  The claim is now listed as entitlement to service connection for a chronic skin disorder, to include as secondary to herbicide exposure, as this best represents the claim on appeal.  

In August 2015, the Board remanded claims #2 through #6 for evidentiary development, to include contemporaneous examinations.  A detailed procedural history up to that period in time was provided in the Board's remand and will not be repeated here.  It is important to note, however, that the Board found in that remand that the issue of an initial increased rating for PN of the LUE had been withdrawn.  That claim is no longer before the Board.  

Subsequent to the Board's August 2015 remand and as reflected in a June 2016 statement of the case (SOC), service connection for skin cancer, to include as due to herbicide exposure, was denied.  In a June 2016 supplemental statement of the case (SSOC), service connection for a skin condition of the neck and legs, claimed as due to herbicide exposure was denied.  It is noted, however, that following an April VA neurological examination, the RO, in a June 2016 decision by a Decision Review Officer, increased the disability ratings in effect for PN of the RUE and the RLE and LLE to 40 percent, effective May 29, 2012.  Inasmuch as higher ratings are available and inasmuch as a claimant is presumed to be seeking the maximum available benefit for a given disability, the claims for higher ratings, as reflected on the title page, remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Also, service connection was separately granted for PN of the RLE and LLE, femoral nerves, and 10 percent ratings were assigned, effective May 29, 2012.  The Veteran has not appealed these determinations or otherwise expressed disagreement with either assigned rating.  As such, these separate ratings are not in appellate status before the Board.  

When evidence of unemployability is submitted during the course of an appeal of an increased disability rating claim, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran filed a formal claim seeking a TDIU in July 2016, pointing out that his service-connected diabetic PN impacted his ability to work.  The Board must take jurisdiction of the issue under Rice, notwithstanding that the RO is developing the issue.  

Claim # 7, entitlement to a total rating based on individual unemployability due to service-connected disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.

Finally, the Board acknowledges that after the pertinent SSOCs were issued in June 2016 and August 2016, additional medical evidence were associated with the virtual claims file without waiver of AOJ consideration.  However, the newly submitted treatment records pertain primarily to treatment for prostate cancer and pancreatic cancer and therefore are not pertinent to the issues that are the subject of this decision.  Thus, the Board finds that the solicitation of a waiver and/or remand for the RO's initial consideration of this evidence is not required, and the Board may proceed with the claims on appeal.  38 C.F.R. § 20.1304(c) (2016).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has testicular cancer and/or hydrocele that are etiologically related to a disease, injury, or event which occurred in service, including exposure to herbicides.  

2.  The preponderance of the evidence is against finding that the Veteran has a skin disorder, diagnosed as atypical dermatitis and/or actinic keratosis, that is etiologically related to a disease, injury, or event which occurred in service, including exposure to herbicides.  

3.  The preponderance of the evidence is against finding that the Veteran has skin cancer, diagnosed as squamous cell carcinoma, that is etiologically related to a disease, injury, or event which occurred in service, including exposure to herbicides.  

4.  For the period prior to May 29, 2012, PN of the RUE (major) was characterized by mild incomplete paralysis of all radicular groups.  Moderate incomplete paralysis is not demonstrated for this period in time.  

5.  For the period from May 29, 2012, PN of the RUE (major) is characterized by moderate incomplete paralysis of all radicular groups.  Severe incomplete paralysis is not demonstrated for this period in time.  

6.  For the period prior to May 29, 2012, PN of the RLE was characterized by mild incomplete paralysis of the sciatic nerve.  Moderate incomplete paralysis is not demonstrated for this period in time.  

7.  For the period from May 29, 2012, PN of the RLE is characterized by moderately severe incomplete paralysis of the sciatic nerve.  Severe incomplete paralysis, with marked muscular atrophy, is not demonstrated for this period in time.  

8.  For the period prior to May 29, 2012, PN of the LLE was characterized by mild incomplete paralysis of the sciatic nerve.  Moderate incomplete paralysis is not demonstrated for this period in time.  

9.  For the period from May 29, 2012, PN of the LLE is characterized by moderately severe incomplete paralysis of the sciatic nerve.  Severe incomplete paralysis, with marked muscular atrophy, is not demonstrated for this period in time.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for testicular cancer and/or hydrocele, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

2.  The criteria for service connection for a chronic skin disorder, diagnosed as atypical dermatitis and actinic keratosis, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

3.  The criteria for service connection for skin cancer, diagnosed as squamous cell carcinoma, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

4.  The criteria for an initial rating in excess of 20 percent prior to May 29, 2012, or a rating in excess of 40 percent from May 29, 2012, for PN of the RUE, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes (DCs) 8510, 8511, 8512, 8514, 8515, 8516, 8613, 8715 (2016).  

5.  The criteria for an initial rating in excess of 10 percent prior to May 29, 2012, or a rating in excess of 40 percent from May 29, 2012, for PN of the RLE, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, DC 8520 (2016).  

6.  The criteria for an initial rating in excess of 10 percent prior to May 29, 2012, or a rating in excess of 40 percent from May 29, 2012, for PN of the LLE, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, DC 8520 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159 (2016), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

Initially, as to the claims on appeal for service connection, VA's duty to notify was satisfied by August 2006, February 2014, and June 2014 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2016).  

As for the duty to assist, VA obtained all available service treatment records (STRs), service personnel records (SPRs), and all pertinent treatment records.  Claim #1 was remanded in June 2016 to obtain updated medical records, to include private documents from 2000 regarding the Veteran's hydrocele.  Following the Board's June 2016 request for additional information from the Veteran regarding specific private records from 2000, the Veteran indicated in July 2016 that he could not provide any current information as to the private physician who treated him for his hydrocele in 2000.  Moreover, it is noted that there are private records from 2000 of record which do show that the Veteran underwent a right hydrocelectomy at Saint Joseph Health Center in Kansas City, Missouri, in 2000 corroborating his assertion, at least as to a hydrocele.  

As discussed in the decision below, it is presumed that the Veteran was exposed to herbicides during service.  However, there is no indication in the private or VA records that he has ever been diagnosed with testicular cancer.  Moreover, his right hydrocele in 2000 is not a disease associated with exposure to herbicides that may be presumed to have been incurred in service even if there is no evidence of the disease in service.  

The Veteran has not otherwise provided any evidence that would indicate entitlement to service connection for a hydrocele by proof of direct causation.  There is no competent evidence of inservice incurrence of such in the STRs.  The first mention of a right hydrocele was in 2000, many years after service discharge.  The Veteran does not contend that this disorder had its onset in service, or within one year of service discharge, or that it is related to his active service, other than his purported exposure to herbicides.  As such, the Board finds that a VA examination to obtain a medical opinion as to this claim is unnecessary to decide the claim.  Accordingly, an examination is not required, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

Claims # 2 through #6 were remanded by the Board for further development on multiple occasions, most recently in August 2015, to include updating the medical evidence on file and obtaining VA examinations and medical opinions pertaining to his claims.  The RO retrieved updated medical records and scheduled the Veteran for VA examinations.  The April 2016 VA examiner reviewed the claims folder, to include all relevant evidence pertaining to the claim, performed a complete medical examination, considered the Veteran's history, and provided etiological opinions regarding the Veteran's claimed skin disorders.  

As such, the Board finds that all previous remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As to the claims for increased ratings, the Veteran is now appealing the downstream issues of the initial ratings that were assigned.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, it has not been argued that appropriate notice was not provided; and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claims at this time is warranted.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.  For these reasons, the Board finds that VA's duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duties.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131(West 2014); 
38 C.F.R. § 3.303(a) (2016).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

For certain chronic diseases, to include malignant tumors, a presumption of service connection arises if the disease is manifested to a degree of 10 percent or more within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) (2016) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a) (2016).  38 C.F.R. § 3.303(b) (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

On December 27, 2001, the Veterans Education and Benefits Expansion Act of 2001 was enacted.  See Pub. IL. No. 107-103, 115 Stat. 976 (2001).  This law made substantive changes to 38 U.S.C.A. § 1116 (West 2014) pertaining to presumption of service connection for diseases associated with exposure to certain herbicide agents.  Effective January 1, 2002, a veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  See 38 C.F.R. §§ 3.307, 3.309 (2016).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2016).  

The following diseases shall be service connected if the veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) (2016) are satisfied:  chloracne or other acneform disease consistent with chloracne, Hodgkin's disease, type II diabetes mellitus, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2016).  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 61 Fed. Reg. 414,421 (1996), see also 67 Fed. Reg. 121, 42,600 (June 24, 2002).  Abnormal sperm parameters and infertility have specifically been excluded from presumptive service connection based on herbicide exposure.  See 68 Fed. Reg. 97, 27,630-27,641 (May 20, 2003).  

Service connection may be granted for disease which is diagnosed after discharge from military service, when all of the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In the instant case, as the record reflects that the Veteran served in Vietnam during the necessary time period, his exposure to herbicides is presumed and there is no affirmative evidence to the contrary.  Notwithstanding the foregoing, it has been determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  


Analysis

Testicular Cancer and/or Hydrocele, Chronic Skin Disorder of the Neck and Legs, 
and Skin Cancer, to Include as Due to Herbicide Exposure

The Veteran contends that he had testicular cancer and/or a hydrocele due to herbicide exposure.  Apparently, it is his belief that his right hydrocelectomy in 2000 was a form of testicular cancer.  (The Board notes that a hydrocele is defined as a circumscribed collection of fluid, while a hydrocelectomy is the excision of a hydrocele.  See Dorland's Illustrated Medical Dictionary, 889-90 (31st ed. 2007).)  

The Veteran also claims that he has a chronic skin disorder, predominantly of the neck and legs, which is the result of his sun exposure during service in Vietnam.  In the alternative, he claims that his skin disorder may be caused by his inservice herbicide exposure.  Similarly, he also claims that he has skin cancer as a result of this inservice sun exposure and/or exposure to herbicides.  Specifically, the Veteran contends that he worked as a Seabee and worked on heavy equipment in construction and maintenance of roads and airstrips.  He was heavily exposed to the sun and was very suntanned.  He also argues that his inservice heat rash was actually misdiagnosed, and that is when he initially showed manifestations of exposure to the sun or to herbicides.  

The Veteran's STRs reflect treatment in 1966 for a heat rash on the stomach.  A lotion was prescribed.  At time of service separation examination in July 1966, there was no report of sunburn or of treatment for any skin condition.  Skin and lymphatic examinations were normal.  

Post service records reflect that the Veteran underwent right hydrocelectomy in April 2000 without residual complications.  He received a prescription of a corticosteroid medication for a skin condition in 2006.  

An affidavit provided by the Veteran's sibling dated in March 2007 avers that the Veteran had had a rash on his neck and legs since he returned from Vietnam.  

Subsequently dated records from 2007 forward to the present day refer to active problems to include actinic keratosis.  When examined by VA in June 2010, it was noted that the Veteran was exposed to Agent Orange during service.  After returning home, he had lesions on his neck and legs.  He had tried various creams and lotions but the lesions still appeared.  He worked as a plumber and part-time farmer in the years post service.  The diagnosis was recurrent, chronic atypical dermatitis on the back of the neck and lower bilateral legs.  The condition was stable on topical corticosteroid creams.  The examiner opined that it was at least as likely as not that the skin condition of the neck and legs was a result of exposure to chemical herbicides as such exposure had been known to cause skin rashes and lesions after exposure.  

Additional examination was conducted by VA in May 2012.  The examiner noted a prior diagnosis of atypical dermatitis resulting from inservice exposure to chemical herbicides.  Examination at this time showed a few scattered actinic keratoses on the forearms, right greater than left.  The Veteran noted that his arms were often exposed to the sun.  The neck showed two pea size palpable bumps which were not visible.  There was nothing noted on the legs.  While acknowledging that there was a conflicting opinion of record, the examiner noted that the Veteran did not have any of the skin conditions for which VA presumes that such are related to service to include inservice exposure to herbicides.  Moreover, there was no indication of ongoing treatment for a skin condition after service discharge.  It was further noted that the Veteran was a part time farmer who never covered up when out in the sun.  The actinic keratoses that were currently shown on the Veteran's forearms were most likely caused by this ongoing sun exposure.  

VA records also show that the Veteran was treated for a malignant melanoma of the chest in 2013.  

To support his claim, the Veteran submitted a risk factor sheet on melanoma from the Mayo Clinic in 2014.  The sheet showed that the exact cause of all melanomas was not clear, but exposure to ultraviolent radiation from sunlight or tanning beds increased the risk of developing melanoma.  Additional factors included fair skin, sunburns, excessive ultraviolet light exposure, having moles, family history of melanoma, and a weakened immune system.  

Upon VA examination in May 2016, the examiner noted that the Veteran's history included actinic keratosis and squamous cell carcinoma, in situ to the right dorsal wrist, along with a history of a malignant melanoma to the mid-upper chest in 2013.  It was also noted that the Veteran would have ongoing actinic keratosis in the years ahead.  At the last exam, there was no evidence of any residual or recurrent skin cancer, and it was opined that it was at least as likely as not that the Veteran's current skin issues, to include actinic keratoses and skin cancer, were not related to service.  Instead, they were more likely related to accumulative and ongoing sun exposure and specifically, the Veteran's skin issues were not related to Agent Orange exposure.  

Analysis

The Board finds that the preponderance of the evidence in this case weighs against a finding of service connection for testicular cancer and/or hydrocele.  Moreover, the Board finds that the preponderance of the evidence weighs against a finding of service connection for a chronic skin condition, to include atypical dermatitis and/or actinic keratosis of the neck and legs, or for skin cancer, to include as due to herbicide exposure.  

As already noted, it is presumed that the Veteran was exposed to herbicides during service.  However, as also noted, testicular cancer, hydrocele, atypical dermatitis, actinic keratosis, and squamous cell carcinoma, are not among the disabilities which have been associated with exposure to herbicides, to include Agent Orange.  38 C.F.R. § 3.309(e) (2016).  Thus, the presumption afforded by 38 C.F.R. § 3.309(e) (2016) cannot provide the basis for a grant of service connection.  38 C.F.R. §§ 3.307, 3.309 (2016).  The Board finds that the Veteran's claims for service connection must be denied on this basis.  

When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service, to include as based on exposure to herbicides.  See Combee, supra.  

Initially, however, when discussing the claim of service connection for testicular cancer, it is noted that this condition has not been diagnosed at any time during the pendency of his appeal.  Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The United States Court of Appeals for the Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  As there is no competent medical evidence of testicular cancer, the claim must be denied.  

The record does show that the Veteran had a right hydrocele in 2000 and that it was excised in April of that year at a private medical facility.  However, there is no competent medical evidence which causally relates this condition to service.  No hydrocele was noted during active service, and the record reflects that it was first noted many years after discharge.  Inasmuch as the evidence on file does not show that the Veteran's post service hydrocele may be associated with service, the Board must conclude that a claim for service connection for hydrocele is also denied.  

The Board acknowledges the Veteran's contention that his hydrocele may be related to inservice herbicide exposure.  However, the Veteran is not competent to determine the etiology of his skin disorders in this specific case as this is a complex medical question.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) (2016).  

As to the additional claims of service connection for a chronic skin disorder and for skin cancer, the Board acknowledges the Veteran's contention that his skin disorders may be related to either sun exposure during Vietnam or his presumed herbicide exposure.  However, as noted above, he is not competent to determine the etiology of his skin disorders in this specific case as this is a complex medical question.  Layno, supra.  Moreover, while noting that there is an opinion that supports the Veteran's claims for service connection (VA examination report of June 2010), the Board finds that the subsequently dated VA examiners' opinions in 2012 and 2016 are more probative as to the etiology of the Veteran's skin complaints.  Specifically, the 2012 and 2016 opinions are based on a review of the Veteran's complete medical records and examination of the Veteran.  Thus, those reports take into account the medical evidence in favor of and against the claims, and make references to specific physical findings set forth throughout the medical record.  This latter fact is particularly important, in the Board's judgment, as the references make for a more convincing and thorough rationale.  

It is the VA examiners' opinions in 2012 and 2016 that current skin issues are unrelated to service, to include inservice sun exposure or herbicide exposure.  The 2016 VA examiner noted that the Veteran's sun exposure in Vietnam was remote in time and also that medical literature did not link the Veteran's skin conditions to exposure to herbicides.  

Therefore, the Board finds service connection in this case is not warranted.  The opinion provided by the VA 2012 examiner was corroborated by the VA examiner in 2016.  The 2016 examiner fully accounted for the Veteran's statements and the clinical findings of record which did not show ongoing treatment for a skin condition after service.  Moreover, the examiner considered the 2010 conflicting opinion of record.  It is noted that the 2010 positive opinion was based on a history as related by the Veteran that he had been treated since separation from service for ongoing skin problems - a fact that is not corroborated by the medical evidence of record.  Also considered by the VA examiner in 2016 was the medical treatise evidence of record as provided by the Veteran in 2014.  It was the examiner's opinion that the current skin condition of actinic keratosis or the Veteran's history of melanoma was unrelated to service, to include sun exposure or presumed herbicide exposure.  The Board also notes that skin cancer was not noted during the one year chronic disease presumptive period.

In reaching the decisions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for testicular cancer and/or hydrocele, a chronic skin disorder, or for skin cancer.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2016).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Specific DCs Pertinent to the RUE, RLE, and LLE

Currently, the Veteran is in receipt of a 20 percent disabling prior to May 29, 2012, and 40 percent thereafter, for PN of the RUE.  He is also rated as 10 percent disabling prior to May 29, 2012, and 40 percent thereafter for PN of the RLE and LLE.  

The Veteran's PN of the RUE is rated pursuant to DC 8613 which provides ratings for neuritis and neuralgia of all radicular groups pursuant to DC 8513.  DC 8513 provides that for all radicular groups, mild incomplete neuritis/neuralgia of the major or minor extremity warrants a 20 percent disability rating.  Moderate impairment of the minor extremity warrants a 30 percent disability rating while moderate impairment in the major extremity warrants a 40 percent rating.  For severe impairment, a 60 percent disability rating is warranted in the minor extremity and a 70 percent disability rating is warranted in the major extremity.  Complete paralysis warrants an 80 percent disability rating in the minor extremity and a 90 percent disability rating in the major extremity.  38 C.F.R. § 4.124a (2016).  

The Veteran's PN of the lower extremities is currently rated under DC 8520 for paralysis of the sciatic nerve.  That code provides that mild incomplete neuritis/neuralgia is rated 10 percent disabling; moderate incomplete neuritis/neuralgia is rated 20 percent disabling; moderately severe incomplete neuritis/neuralgia is rated 40 percent disabling; and severe incomplete neuritis/neuralgia, with marked muscular atrophy, is rated 60 percent disabling.  Complete neuritis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. § 4.124a (2016).  

38 C.F.R. § 4.123 (2016) provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2016).  

38 C.F.R. § 4.124 (2016) provides that neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, the Veteran is right-hand dominant for VA rating purposes.  38 C.F.R. § 4.69 (2016).  

When examined by VA in June 2010, the Veteran complained of pain in the hands and of burning and numbness in his toes and pads of the feet.  He had some pain in the right forearm.  Sensory examination showed that the median, radial, and ulnar nerves were affected in the RUE.  Vibration was normal, but pain/pinprick and light touch were decreased.  The location of abnormality was in the dorsum of the hand and finger tips.  Sensory examination of the lower extremities showed decreased vibration and pain with pinprick in the toes and pads of both feet.  Peripheral nerve reflex was 2+ (hypoactive) bilaterally in the biceps, triceps, fingers and knees.  Flexion of the elbow was 5/5 (active movement against full resistance).  Flexion of the fingers, hips, knees, ankles, and toes, was also 5/5.  The examiner noted diabetic PN of the lower extremities and to a lesser degree of the RUE.  

Upon additional VA examination in May 2012, the Veteran reported moderate numbness in the RUE.  Strength testing showed slightly decreased grip and pinch strength in the hand and fingers.  Deep tendon reflexes were decreased in the biceps and brachioradialis and absent in the triceps.  Sensation was decreased in the inner/outer forearm and hand and fingers.  Sensation to vibration and cold was decreased in the RUE.  No muscle atrophy was shown.  The examiner noted that the Veteran experienced weakness in the right hand due to decreased grip strength involving the right thumb and index finger.  It was also noted that his PN involved the radial (moderate), median (mild), and ulnar (mild) nerves of the RUE.  

In the lower extremities, there was constant pain in the lower extremities with paresthesias and dysesthesias.  There was also some numbness in the RLE.  Strength testing was normal in the right leg and foot, but deep tendon reflexes were absent in the ankles.  Sensation was decreased in the knees, thighs, ankles, feet, and toes with decreased position sense.  The examiner found that vibration was absent in both big toes and sensation to cold was also decreased.  No muscle atrophy was noted.  Mild incomplete paralysis was noted by the examiner in both lower extremities.  

Subsequently dated VA records show that the Veteran continued to be seen for his PN complaints.  He was examined by VA for his PN of the upper and lower extremities in April 2013 and again in April 2016.  

In April 2013, the Veteran complained of pain, paresthesias, and numbness in the upper and lower extremities.  Grip strength was 3/5 and pinch was 4/5.  Strength testing in the lower extremities was 5/5.  Light touch was decreased in the right inner and outer forearm, hand, and fingers, as well as the ankles, lower legs, and toes.  Vibration sensation was decreased in the RUE and absent in the lower extremities.  Cold sensation was decreased in the RUE and the lower extremities.  There was no muscle atrophy.  Trophic changes included no hair on the lower ankle area and toes.  As to the upper extremity, moderate impairment in the radial nerve was noted while mild impairment was noted in the median and ulnar nerve.  Mild incomplete paralysis of the sciatic nerve was also noted.  

In April 2016, the Veteran reported that for his upper extremities, his right hand was more painful.  He continued to have difficulty grasping objects and often dropped them.  There was pain, paresthesias, and numbness in the RUE.  Muscle strength testing was normal, and there was no evidence of muscle atrophy.  Deep tendon reflexes were hypoactive.  Sensory examination was decreased in the hand and fingers, and the median, radial, and ulnar nerves were affected.  

In the lower extremities, the Veteran said that they felt weak, and he had trouble getting up out of a chair.  He had pain in his feet at all times.  There was a burning sensation and tingling in the entire foot pad.  He sometimes stumbled when walking.  He was allergic to Gabapentin.  There was pain, paresthesias, and numbness in the lower extremities.  Muscle strength testing was normal, and there was no evidence of muscle atrophy.  Deep tendon reflexes were hypoactive in the knees and absent in the ankle.  Sensory examination was decreased in the lower legs/ankles and absent in the feet and toes.  He had a wide stance gait.  The examiner noted that the Veteran's sciatic, external popliteal, musculocutaneous, anterior tibial, internal popliteal, posterior tibial, anterior crural, internal saphenous, obturator, external cutaneous, and ilio-inguinal nerves were impaired.  


Analysis

Initially, as to the claim of entitlement to an increased initial disability rating for PN of the RUE, evaluated as 20 percent disabling prior to May 29, 2012, and 40 percent therefrom, and applying the regulations to the facts in the case, the Board finds that the criteria for a rating in excess of 20 percent prior to May 29, 2012 are not met.  Moreover, the criteria for a rating in excess of 40 percent from May 29, 2012, are also not met.  

Specifically, in regard to the RUE, for the period prior to May 29, 2012, more than mild incomplete neuritis/neuralgia of all radicular groups is not demonstrated.  Moreover, as to additional DCs which are applicable which might result in an increased rating, (e.g., DC 8514) more than mild incomplete impairment of the radial nerve is not shown.  There was decreased sensory upon evaluation, but there was no report of loss of grip strength or the dropping of objects.  It is noted, however, that as of examination on May 29, 2012, and thereafter, there was report of and corroborating clinical findings showing loss of grip strength in the right hand.  These manifestations of the RUE are best represented by moderate impairment pursuant to DC 8513 regarding all radicular groups as the radial, median, and ulnar nerves are all affected in the Veteran's dominant RUE.  What is not shown from May 29, 2012, forward is severe nerve damage in the RUE.  As indicated above, for example, severe absence of sensation is not demonstrated.  

In regards to the claims for entitlement to increased initial disability ratings for PN of the RLE and LLE, both evaluated as 10 percent disabling prior to May 29, 2012, and 40 percent therefrom, the Board also finds that increased disability ratings for either period are not warranted.  

As noted in the evidence, prior to May 29, 2012, sensory examination was decreased in the toes and soles of the feet, but muscle strength testing was normal, and there was no evidence of muscle atrophy.  These findings are best represented as mild under DC 8520.  As of examination of May 29, 2012, and thereafter, to include upon VA examinations in 2013 and 2016, significant worsening of the conditions in both lower extremities was demonstrated.  For example, from 2012 forward, deep tendon reflexes were absent in the ankles.  Sensory examination was decreased throughout the right and left lower extremities.  Vibration sensation was absent in both lower extremities.  An examiner noted that the sciatic and femoral nerves were impacted.  (As noted earlier, service connection has been established separately for the impairment of the right and left femoral nerves.)  Findings from May 29, 2012, forward are best described as moderately severe, warranting the currently assigned 40 percent disability ratings.  Severe impairment with marked muscle atrophy is simply not shown at any time.  

Ancillary Matters

Additionally, the Board has considered whether the case should be referred to the Director of the VA Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2016).  In this case, the Board finds that the manifestations of the appellant's PN of the upper and lower extremities are accurately depicted throughout the period in question, and there is no basis for higher ratings.  His symptoms are all contemplated in the rating criteria.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Finally, it is noted that the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits of the appellant's increased ratings claims.  Thus, the Board is unable to identify a reasonable basis for granting the Veteran's claims.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to service connection for testicular cancer and/or hydrocele, to include as due to herbicide exposure, is denied.  

Entitlement to service connection for a chronic skin disorder, to include as due to herbicide exposure, is denied  

Entitlement to service connection for skin cancer, to include as due to herbicide exposure, is denied.  

Entitlement to an increased initial disability rating for PN of the RUE, evaluated as 20 percent disabling prior to May 29, 2012, and 40 percent therefrom, is denied.  

Entitlement to an increased initial disability rating for PN of the RLE, evaluated as 10 percent disabling prior to May 29, 2012, and 40 percent therefrom, is denied.  

Entitlement to an increased initial disability rating for PN of the LLE, evaluated as 10 percent disabling prior to May 29, 2012, and 40 percent therefrom, is denied.  


REMAND

As noted in the Introduction, the issue of entitlement to a TDIU has been raised as part and parcel of the Veteran's claims for higher initial disability ratings.  See Rice, 22 Vet. App. 447.  As the RO has not yet considered whether the Veteran is entitled to a TDIU, the issue must be remanded to the RO for appropriate development and initial adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter with respect to his claim for entitlement to a TDIU.  The letter should include a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and a VA Form 21-4142, Authorization and Consent to Release Information to VA, for completion and return to VA.  

2.  Complete any necessary development in view of the Veteran's response to the above notification letter, to include the scheduling of any additional VA examinations deemed warranted.  

3.  After completion of the above, review the expanded record, including any evidence entered since the most recent SSOC, and determine whether a TDIU may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a SSOC.  A reasonable period should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


